Citation Nr: 9908835	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for Non-Hodgkin's 
lymphoma, claimed as secondary to exposure to Agent Orange 
during service.

4.  Entitlement to restoration of a 100 percent rating for 
mycosis fungoides.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and Mr. [redacted]


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1968 to February 1972.

In March 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, proposed to reduce 
the rating for the veteran's service-connected mycosis 
fungoides from 100 to 10 percent.  The RO notified him of 
this in a letter that same month.  He contested the 
reduction, and he submitted medical and other evidence 
against it and testified at a hearing at the RO in May 1993.  
The RO considered the evidence and his hearing testimony and 
determined the reduction still was warranted.  In October 
1993, the RO reduced the rating to 10 percent, effective 
January 1, 1994.  The RO also denied the veteran's claim 
for a total disability rating based on individual 
unemployability due to his service-connected conditions 
(TDIU).  In May 1994, the RO confirmed its decision 
concerning those claims and denied an additional claim for 
service connection for fibromyalgia and a petition to reopen 
another claim that earlier had been denied-and not timely 
appealed-for service connection for post-traumatic stress 
disorder (PTSD).  The veteran subsequently filed a claim for 
service connection for Non-Hodgkin's lymphoma, claimed as  to 
exposure to Agent Orange while in the military, which the RO 
denied in July 1994.  He also testified at another hearing at 
the RO later that month.  He timely appealed all of these 
claims to the Board of Veterans' Appeals (Board).

Although the RO primarily developed the claim concerning the 
mycosis fungoides disease as an issue of whether the veteran 
is entitled to an increased rating (i.e., a rating higher 
than 10 percent) for this condition, it is clear from the 
evidence of record and his contentions that he actually is 
contesting the propriety of the RO's decision to reduce the 
rating for the disability from 100 to 10 percent.  Thus, 
the issue on appeal is as stated on the cover page of the 
decision.

The Board further notes that, during his hearing at the Board 
in August 1998, the veteran submitted additional evidence 
pertaining to his claims and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(1998).  Also during the hearing, his representative raised a 
new issue of entitlement to service connection for 
depression, which is not "inextricably intertwined" with 
any of the issues presently on appeal and has not been 
developed procedurally for appellate review.  See 38 C.F.R. 
§ 20.200 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, this issue is directed to the attention 
of the RO for all appropriate action.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  However, the remaining issues are 
addressed in the REMAND following the ORDER portion of the 
DECISION.   


FINDINGS OF FACT

1.  In February 1988, the RO denied the veteran's claim for 
service connection for PTSD for lack of evidence of a medical 
diagnosis indicating he had the condition, and because there 
was no probative evidence of an objectively verified stressor 
in service to support such a diagnosis.

2.  In March 1988, the RO notified the veteran of its 
decision denying his claim and of his procedural and 
appellate rights, and he did not timely appeal.

3.  New evidence has been added to the record since that RO 
decision that is relevant and probative of his purported 
entitlement to service connection for PTSD, and, when viewed 
in conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

4.  The veteran did not clearly engage in combat with the 
enemy; however the record contains competent medical evidence 
that the veteran has PTSD, at least in part, due to stressful 
in-service experiences that have been substantially 
corroborated by the record.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1988 decision denying the 
veteran's claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  New and material evidence concerning this claim has been 
submitted, and the requirements to reopen it have been met.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).

The RO initially denied service connection for PTSD in 
February 1988.  The pertinent evidence available at the time 
of that decision consisted of the veteran's service medical 
and personnel records and records of treatment and 
evaluation, including for compensation purposes, that he had 
received since service at a VA medical center (VAMC) on 
various occasions from August 1986 to January 1988.  Also of 
record was a January 1988 written statement from his 
representative, which the RO considered as the claim for 
service connection for PTSD.  After reviewing those records, 
the RO determined that service connection was not warranted 
because there was no medical evidence indicating the veteran 
had PTSD, such as by way of a medical diagnosis of the 
condition, or probative evidence of an objectively confirmed 
stressor during service to support such a diagnosis.  In 
March 1988, the RO notified him of the decision denying his 
claim and of his procedural and appellate rights, and he did 
not timely appeal, so the RO's decision became final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

In April 1994, the veteran submitted a statement to the RO 
requesting that his claim be reopened.  In May 1994, the RO 
denied his application to reopen the claim, and this appeal 
ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the February 1988 RO decision that would 
permit the reopening of the claim for service connection for 
PTSD.

In considering whether the claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence in question "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because of the Board's 
favorable disposition of both the reopening and the merits 
questions, as set forth below. for the reasons set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence associated with the claims file since the 
February 1988 RO decision consists of medical records 
concerning treatment and evaluations the veteran has received 
from VA and private psychiatrists and psychologists since 
that denial; a decision of the Social Security Administration 
(SSA) concerning a claim for disability benefits; various 
written statements from the veteran and others acting on his 
behalf; and transcripts of the testimony that he and others 
gave during his hearings in July 1994 and August 1998.

Of this evidence, it is particularly significant that a 
clinical psychologist who examined the veteran in August 1995 
at a private facility, and who submitted a report of the 
evaluation in September 1995, diagnosed PTSD and said the 
veteran developed the condition, at least partly, as a result 
of stressful experiences in Vietnam-including exposure to 
Agent Orange that since had led to a form of 
cancer ("lymphoma").  One of the veteran's service-
connected conditions is a type of lymphoma (mycosis 
fungoides), and he developed it secondary to exposure to 
Agent Orange while in Vietnam.  The examiner also said the 
veteran's PTSD was exacerbated by his belief that he nearly 
died as a result of complications arising from a botched 
surgical procedure that he underwent in February 1995 at a 
VAMC to treat his gall bladder, for which service connection 
also has been established pursuant to 38 U.S.C.A. § 1151.

Outpatient treatment records reflect that the veteran 
received in the mental health clinic of a VAMC on various 
occasions during 1994, when PTSD was diagnosed, and even more 
comprehensive treatment, evaluation and clinical workup that 
he earlier received on an inpatient basis in November 1992 
while hospitalized for a 21/2-day program, at the conclusion of 
which PTSD was diagnosed.  The SSA also awarded the veteran 
disability benefits, in part, because of his PTSD.

During his July 1994 and August 1998 hearings, and in the 
various written statements that he has submitted since the 
RO's February 1988 decision, the veteran described various 
stressful incidents in Vietnam that he said, collectively, 
caused him to develop the PTSD.  Also, during the latter 
hearing, Mr. [redacted] testified that he served in the 
same unit as the veteran in Vietnam and, therefore, could 
corroborate his allegations of such incidents first hand.  
Additional written statements have been submitted on the 
veteran's behalf by his company commander in Vietnam, Mr. 
[redacted], and by another superior officer while 
there, Mr. [redacted], further corroborating the 
veteran's allegations of stressful incidents in service.

Presuming the credibility of the evidence for reopening 
purposes, the Board finds that the recently-submitted 
evidence, when considered in the aggregate, provides 
probative evidence of current disability (i.e., medical 
diagnoses showing the veteran has PTSD), and a probative 
basis for linking his PTSD to his service in the military-
but particularly, to stressful incidents in Vietnam.  These 
were the two evidentiary deficiencies in his claim when it 
was denied by the RO in February 1988.  The fact that 
this evidence addresses both of these shortcomings and was 
not available for consideration at the time of that decision 
means the evidence is both new and material to the case and, 
consequently, sufficient to reopen the claim.  

The Board also finds that the recently submitted evidence is 
sufficient to make the claim "plausible," meaning "well 
grounded" (see 38 U.S.C.A. § 5107(a); Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc); Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc)), 
and that, with resolution of all reasonable doubt in the 
veteran's favor, see 38 U.S.C.A. § 5107(b), supports an 
allowance of the claim.  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).
The specific stressors the veteran alleges caused his PTSD 
involve incidents related to his responsibilities in Vietnam 
as a helicopter repairman (mechanic).  He says that, while 
working in that capacity, he routinely went on reconnaissance 
missions to recover aircraft that had been shot down by enemy 
forces and, in so doing, was subjected to hostile fire 
himself.  He also says he saw fellow soldiers killed and 
placed in body bags, and others severely wounded.  Other 
incidents involved witnessing the death of another mechanic 
who was crushed by a helicopter that fell off of its jacks, 
seeing a soldier leap/fall to his death from a high tower, 
the veteran almost being killed when a large fuel tank broke 
a utility pole that crashed through his billet and came to 
rest just above his head, being exposed to Agent Orange while 
spraying ("defoliating") the critical areas along the 
perimeter surrounding his base, and the fact that he 
developed a form of cancer after service, which may be 
terminal, as a result of such exposure.

In this case, VA and private medical opinion establish that 
the veteran has PTSD, and a private medical examiner also 
specified that such condition is due, at least in part, to 
stressful in-service experiences.  While a VA psychologist 
who examined the veteran most recently, in January 1997, 
did not diagnose PTSD (but instead, diagnosed dysthymia, a 
panic disorder, and a passive aggressive personality 
disorder), such opinion is in the minority.   The Board also 
notes that that the VA psychologist did not have 
an opportunity to review relevant evidence that since has 
been submitted by the veteran concerning his service in 
Vietnam, including the statements and testimony from his 
fellow compatriots [redacted] and [redacted], along 
with a certificate and accompanying fact sheet suggesting the 
veteran may have participated in special combat operations in 
Vietnam (some of which were covert).  Thus, the preponderance 
of the medical evidence indicates that the veteran, in fact, 
has PTSD.  The question remains, however, as to whether there 
is sufficient evidence to establish that the veteran's 
claimed stressors actually took place.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

Although the veteran contends otherwise, this and the other 
evidence on file, at least in its present state, still does 
not clearly establish that he engaged in combat with 
the enemy in Vietnam.  His service personnel records confirm 
that he was stationed in Vietnam for several months from 1970 
to 1971, and that his primary military occupational specialty 
(MOS) while there was, as he alleges, helicopter repairman.  
Nevertheless, despite his contentions that he had additional 
responsibility in Vietnam in that capacity that included 
going out on reconnaissance missions to recover aircraft that 
had been shot down, this is not necessarily indicative of 
combat service.  Moreover, the evidence indicates that the 
military decorations he received as a result of his service 
were the National Defense Service Medal, the Vietnam Campaign 
Medal (with Device"60"), and the Vietnam Service Medal, 
none of which are among those typically recognized by VA as 
indicative of service in combat, per se.  See 38 C.F.R. 
§ 3.304(f).  The Board also emphasizes that mere presence in 
a combat zone or the reporting of indirect experiences of an 
individual while there are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Notwithstanding the above, however, the record does contain 
credible evidence that substantially corroborates at least 
two of the veteran's claimed in-service stressful 
experiences-exposure to Agent Orange and participation in 
reconnaissance missions in Vietnam-occurred.  As noted 
above, the veteran has been granted service connection for 
mycosis fungoides based on presumed exposure to Agent Orange 
while in Vietnam, and he has testified as to his actual 
exposure to the herbicide.  Moreover, the veteran has 
presented testimony and a statement to support his claim by 
[redacted] and [redacted], former 
service comrades, as well as a copy of a statement by  
[redacted], a former commanding officer, prepared on Mr. 
[redacted]' behalf.  These statements, collectively support the 
veteran's accounts of participating in reconnaissance and 
recovery missions in a combat zone.  While, under other 
circumstances, the Board may have undertaken additional 
development to verify that the claimed individuals, in fact, 
served with the veteran in Vietnam, here, the Board finds 
that the totality of the evidence establishes such statements 
and testimony as credible.  In this regard, the Board notes 
that, collectively, the supporting testimony are statements 
are fairly detailed and, that, as regards the testimony of 
Mr. [redacted] and statement of Mr. [redacted], tend to verify not 
only the actions of the veteran's unit, but the veteran's 
participation in those activities, as well, even though the 
latter is not essential in establishing "corroboration."  
See Suozzi v. Brown, 10 Vet. App. 307 (1997)  It is also 
interesting to note that a copy of a March 1990 statement 
from the Administrative Assistant to the Chairman, Joint 
Chiefs of Staff, concerning research regarding Mr.  
[redacted] (a witness at the veteran's hearing) indicates that 
specific listings of individual participants in Control North 
operations missions (the type of missions described by Mr. 
[redacted]) had long been destroyed (suggesting that attempts to 
corroborate the veteran's claims through official records 
would be fruitless) ; and that, based on Mr. [redacted]'s recall 
and knowledge of specific operations and their locations, it 
was the writer's professional opinion that Mr. [redacted], indeed, 
flew in support of such missions.  Such statement also tends 
to support the veteran's accounts of his Vietnam experiences, 
albeit indirectly.

Given the various diagnoses of, and records of treatment for,  
PTSD of record; the private physician's indication that the 
veteran has PTSD, at least in part, as a result of in-service 
stressful events; and the fact that at least two of the 
veteran's claimed in-service stressful experiences-exposure 
to Agent Orange and participation in reconnaissance and 
recovery missions-have been substantially verified by the 
record, the Board finds that the record tends to suggest that 
the veteran currently has PTSD as a result of his verified 
in-service stressful experiences.  With resolution of the all 
reasonable doubt in the veteran's favor, the Board concludes 
that the criteria for service connection for PTSD are met.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(g).  


ORDER

Service connection for PTSD is granted.  


REMAND

As regards the claim for service connection for fibromyalgia, 
the RO has conceded that the veteran currently has it (as has 
since at least 1990, when it first was diagnosed), 
but determined that service connection was not warranted 
because there was no medical evidence of a nexus between the 
onset of the condition and his service in the military, to 
include his exposure to Agent Orange, or, alternatively, 
medical evidence indicating the fibromyalgia is proximately 
due to or the result of any of his service-connected 
disabilities, either directly or via aggravation.  These are 
the prerequisites to a grant of service connection, even 
when, as here, there is evidence of current disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.310(a); see also 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

When a condition is first diagnosed after service, service 
connection may be established nonetheless by competent 
evidence showing the condition was in fact incurred during 
the veteran's service or, if not, that it was caused or 
aggravated by one of his service-connected disabilities.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
This is true even in situations where, as here, the 
particular condition at issue-fibromyalgia-is not one of 
the presumptive conditions that VA concedes is the result of 
exposure to a toxic herbicide chemical like Agent Orange.  
See Hardin v. West, 11 Vet. App. 74, 78 (1998); 38 C.F.R. 
§§ 3.307, 3.309(e).  During his August 1998 hearing at the 
Board, the veteran claimed additionally that his fibromyalgia 
has been aggravated by radiation treatment for his cancer 
from the Agent Orange exposure in service, and he alleged 
that one of his treating physicians has even told him as 
much.

A private physician who has been one of the veteran's primary 
care providers for treatment of his fibromyalgia since its 
inception indicated in a March 1991 statement that, although 
some individuals, such as the veteran, who have been exposed 
to Agent Orange during service subsequently experience 
"joint pains," paresthesias and other related symptoms 
involving their lower extremities, it is unclear the exact 
extent, if any, this is the case with the veteran.  The 
private doctor went on to note, however, that many of the 
symptoms associated with the veteran's fibromyalgia are often 
times secondary to stressful situations, and it is 
conceivable that he developed his symptoms secondary to his 
chronic concern with the exposure to Agent Orange.  The 
veteran also has submitted copies of an Agent Orange Brief 
prepared by the Environmental Agents Service of the VA 
Central Office in Washington, D.C., indicating, among other 
things, that toxic exposure to Agent Orange may result in the 
later development of numbness or tingling in the extremities, 
sore joints, and severe anxiety-related problems.  He since 
has submitted a copy of another article from the Agent Orange 
Review discussing similar aftereffects of such exposure.  
Conversely, a different private physician who has treated the 
veteran rather extensively for his mycosis fungoides, which 
was service connected on the basis of exposure to Agent 
Orange in Vietnam, indicated in a June 1994 statement that 
the symptoms associated with the fibromyalgia are not related 
to the mycosis fungoides.  In light of the contradictory 
nature of this evidence and the lingering uncertainty as to 
the etiology of the veteran's fibromyalgia, a medical opinion 
must be obtained to resolve the discrepancies in the 
diverging views of the two private doctors.  See Caffrey v. 
Derwinski, 6 Vet. App. 377, 381 (1994).

Similar development is also necessary concerning the claims 
for service connection for Non-Hodgkin's lymphoma and the 
dispute over the appropriateness of the rating for the 
mycosis fungoides.  According to VA regulations, a veteran 
who had active service in the Republic of Vietnam during the 
Vietnam era, and who subsequently develops Non-Hodgkin's 
lymphoma, shall be presumed to have been exposed during such 
service to Agent Orange, unless there is affirmative evidence 
to the contrary.  See 38 C.F.R. §§ 3.307, 3.309(e).  The 
veteran's mycosis fungoides was service-connected on this 
very premise-that he was exposed to Agent Orange in Vietnam.  
Therefore, it is not disputed that he had such exposure 
during service.  He alleges that service connection also 
should be established for Non-Hodgkin's lymphoma, on this 
same basis, because it is one of the presumptive conditions 
and is actually another name for the already service-
connected mycosis fungoides.

The RO has denied the claim for service connection for Non-
Hodgkin's lymphoma on the premise that there is no medical 
evidence indicating the veteran has (or ever has had) the 
condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
However, one of his primary care private physicians who has 
treated him for the mycosis fungoides disease since its 
inception repeatedly has indicated, including as recently as 
April 1993, August 1993, and June 1994, that the mycosis 
fungoides disease is, in reality, a type of cutaneous T cell 
lymphoma, i.e., a Non-Hodgkin's malignant lymphoma of the 
skin.  Furthermore, the rating for the mycosis fungoides 
disease is determined, in part, by the criteria of 38 C.F.R. 
§ 4.117, Diagnostic Code 7715, for Non-Hodgkin's lymphoma, 
which were revised effective October 23, 1995.

The RO has not considered the severity of the veteran's 
mycosis fungoides disease under the revised criteria, and 
must be provided such opportunity to determine whether the 
new criteria, as compared to those formerly used by VA, 
are more favorable to the veteran's claim concerning the 
rating for this condition.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the governing law or 
regulation changes after a claim has been filed, but before 
the appeal has been completed, the version most favorable to 
the veteran is to be applied, absent a contrary intent of 
Congress or the Secretary of VA).

Prior to determining whether the revised or former criteria 
are most favorable to the veteran's claim, it is necessary to 
have him undergo an appropriate VA medical evaluation because 
it has been several years now since he last was examined by 
VA to determine the severity of his mycosis fungoides 
disease, and since his primary care private physician has 
indicated since that evaluation that there is an extreme 
likelihood of a recurrence of the disease, and even the 
distinct possibility that it will spread to other areas of 
the veteran's body and become fatal.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Having the veteran 
undergo this evaluation will, in turn, allow the VA examiner 
an opportunity to review the statements from the veteran's 
private treating physician concerning the classification of 
the mycosis fungoides disease as Non-Hodgkin's lymphoma.  
If it is determined the two conditions are, in fact, for all 
intents and purposes, medically synonymous, then the RO must 
determine whether the veteran's disability would be more 
appropriately characterized as a combination of the two, one 
in favor of the other, or altogether separate disabilities 
and rated accordingly.

Also, since the RO developed the claim concerning the 
appropriateness of the rating for the mycosis fungoides 
disease in terms of whether the veteran is entitled to 
an increased rating (i.e., a rating higher than 10 percent) 
for the condition, and, in so doing, neglected to 
sufficiently discuss whether it was appropriate to reduce the 
rating for the condition from 100 to 10 percent in the first 
instance, which is the real basis of his appeal, the RO must 
readjudicate his claim in light of the regulations governing 
the propriety of a reduction/restoration in rating to avoid 
prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384, 392-
93 (1993).  This review must include consideration of the 
provisions of 38 C.F.R. §§ 3.343 and 3.344, and neither 
regulation was cited or discussed in the Statement of the 
Case (SOC) the veteran was issued in June 1994; there was 
only passive mention of the notice requirements prior to a 
reduction in rating (38 C.F.R. § 3.105(e)), as opposed to a 
discussion of the legal and substantive criteria that must be 
met for a rating to be reduced.  See also 4.1, 4.2, 4.13; See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. 
Brown, 5 Vet. App. 413, 420-22 (1993); Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).

Still other development is necessary in this appeal to obtain 
the records that were relied upon by the Social Security 
Administration in deciding the veteran's claim for disability 
benefits and/or supplemental security income.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The only 
record currently on file from that agency is a copy of the 
decision granting his claim, and this document indicates that 
the award was based on a review of numerous medical records 
concerning the severity and etiology of several of the 
conditions that are at issue in this appeal-namely, the 
mycosis fungoides disease and Non-Hodgkin's lymphoma, but 
also fibromyalgia affecting multiple joints of the body 
(neck, shoulders, hands, wrists, hips, low back, legs, and 
feet).

Since the veteran alleges that he is entitled to a TDIU 
because of the severity of the conditions that must be 
remanded for further development, consideration of the TDIU 
claim must be deferred pending completion of this development 
concerning these other claims so that he is not prejudiced.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).

For the aforementioned reasons, the remaining issues on 
appear are hereby REMANDED to the RO for the following 
development and action:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical and other records that 
were relied upon or considered by that 
agency in awarding the veteran disability 
benefits and/or supplemental security 
income.  All records obtained must be 
associated with the other evidence on 
file.

2.  The RO should schedule the veteran to 
undergo all necessary 
medical examinations to obtain opinions 
concerning:  a) the present severity and 
status of his service-connected mycosis 
fungoides; b) whether this condition is, 
for all intents and purposes, medically 
synonymous to Non-Hodgkin's lymphoma; c) 
the etiology of his fibromyalgia, 
including a discussion of whether it is 
possibly somehow related to the Agent 
Orange exposure during service or, 
alternatively, whether it has been 
exacerbated by radiation or other 
treatment during the years since service 
for the mycosis fungoides disease due to 
such exposure, or chronic stress/anxiety 
related thereto; and d) whether his 
service-connected disabilities, either 
individually or in the aggregate, render 
him unemployable.

It is imperative that the entire claims 
folder, containing all evidence relevant 
to the case (to include a complete copy 
of this REMAND), is provided, and be 
reviewed by, each examiner.  The reports 
of their examinations must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
reports also should be typewritten and 
associated with the other evidence on 
file in the veteran's claims folder.  If 
the examiners are unable to answer any of 
the questions posed, they should clearly 
indicate as much and explain why the 
question(s) cannot be answered.

3  The RO should review the examination 
reports to determine if they are 
compliance with the directives of this 
REMAND.  If any is deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action..  See 38 C.F.R. § 4.2.

4.  The RO should thereafter review, on 
the basis of all pertinent evidence of 
record, the veteran's claims for service 
connection for fibromyalgia for Non-
Hodgkin's lymphoma.  The RO also should 
review the propriety of the reduction of 
the rating for his mycosis fungoides 
disease from 100 to 10 percent 
(i.e., whether the 100 percent rating 
should be reinstated), and his claim for 
a TDIU, to include specific discussion of 
whether he is capable of "substantially 
gainful" employment, as defined in M21-
1, and whether he is capable of only 
"marginal employment.".  The RO should 
provide adequate reasons and bases for 
its decisions concerning each of the 
claims, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

7.  If the benefits requested by the 
veteran continue to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and to preserve the veteran's right to due 
process of law.  It is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
He need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

